 ACE-DORAN HAULING & RIGGING CO.Ace-Doran Hauling & Rigging Co.andVictor I.Smedstad,An Individual.Case 9-CA-4228May 22, 1968DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING,BROWN,AND JENKINSOn December 28, 1967, Trial Examiner BoydLeedom issued his Decision in the above-entitledcase, finding that the Respondent had not engagedin any unfair labor practices alleged in the com-plaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the ChargingParty filed exceptions to the Decision and a sup-porting brief. The Respondent filed a brief in sup-port of the Trial Examiner's Decision.TheNationalLaborRelationsBoardhasreviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Deci-sion,the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the Trial Ex-aminerwith the following modifications and addi-tions:The Trial Examiner found that the Respondentwas under no obligation to bargain with the "Un-ion"' since at no time did the Union represent amajority of the employees in "any" appropriateunit.In findinglack of majority status, the Trial Ex-aminer did not decide whether or not the GeneralCounsel hadestablisheda prima facieshowing ofmajorityrepresentationin a defined unit by virtueof theexecutionof anagreementor agreementspurportedlyrecognizingtheUnion as majorityrepresentative.Nor did he pass on the status of thedrivers as employees or independent contractors.Rather,he accepted evidence, whose accuracy wasconceded by the General Counsel, that, at the timeof the execution of certain alleged contracts, only asmall minorityof drivers had executed dues deduc-tion authorizations. He concluded therefrom andfrom the testimony of Respondent's PresidentDoran,whom he credited, that it was a fair in-ference that the Union at no time represented amajorityof Respondent's employees. It is notdisputed that the evidence admitted by the Trial Ex-aminer to show lack of majority representation re-'The charge filed in this case did notidentify the labor organization ororganizationson behalf of which thecharge wasfiled.The complaintherein designates eight enumerated locals asthe "Union" and alleges that645lated to a period of time antedating the filing of thecharge in this proceeding by more than 6 months,and it is the Union's contention that such evidencewas barred by the 6-month limitation provision ofSection 10(b) of the National Labor Relations Act,as amended. However, in affirming the Trial Ex-aminer's ultimate conclusion and adopting hisrecommendation that the complaint herein bedismissed, we do not undertake to pass on the ad-missibility of the evidence in question, for, in ouropinion, the complaint's allegationsmust fallbecause the agreements in evidence failed to definea unit with a sufficient degree of clarity to warranta finding that the contracts are ones to which a pre-sumption of majority status can attach, and becausethe practice under the "contracts" makes it evidentthat the parties had no intention of entering intoreal collective-bargaining relationships.It is true that inShamrock Dairy,'we held thatthe execution of a valid collective-bargaining agree-ment "raises a presumption of regularity, namely,that the Union was the majority representative ofthe employees at the time of the execution of thecontract; for, otherwise, it would have been unlaw-fulfor the Respondent to have extended suchrecognition." That case raised no issue, however, asto the definition of the unit involved. But obviouslyitcannot be said that a presumption of majoritystatus can attach to a contract, if in fact the boun-daries of the unit in which a majority must exist arenot defined.In the present case, the General Counsel claimsthat the appropriate unit is employerwide, and theCharging Party contends that it is a multiemployerunit,but the evidence demonstrates neither.Respondent maintains 22 terminals in different lo-cations in 10 States. It was a member of the Na-tional Steel Carriers Association which maintaineda contractual relationship with the Teamsters for anumber of years. The most recent contractnegotiated between the Teamsters and the Associa-tionwas entered into in 1964 for a period of 3years,terminating inMarch 1967. The onlyevidence offered in support of the allegations of thecomplaint or the contentions of the Charging Partywas in the form of three contracts signed byRespondent, one with each of three Teamsters lo-cals, each with jurisdiction in the area of three ter-minals, and three other contracts which admittedlywere signed by George Mantho,managingdirectorand labor counsel of the Association, on an un-documented claim of express authority fromRespondent to sign its behalf, a claim disputed bythe "Union"has been the bargainingrepresentativein a unit comprising"all" of Respondent's employees except for the customaryexclusions1 124 NLRB 494171 NLRB No. 88 646DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent. No explanation was offered for thevariance in the method of the signing of the con-tracts or the absence of agreements applicable toall 22 terminals. In the light of these circumstances,we cannot conclude that these contracts raise apresumption of regularity or that the "Union" wasthemajority representative of Respondent's em-ployees, either in an employerwide or multiem-ployer unit.The evidence relating to the practice under theagreementsfurther makes it clear that the partiesdid not intend them to be effective collective-bar-gaining contracts, but instead merely regardedthem as arrangements under which Respondentagreed to check off dues, health and welfare, andpension payments for union members only. Theacquiescence of the Unions in Respondent's failureboth to enforce the union-security provisions of theagreementsand to pay health and welfare contribu-tions for all employees (as ostensibly provided bythe "contracts"), makes it clear that the parties didnot believe that they were in true collective-bar-gaining relationships.Since the alleged agreements are not such aswould give rise to a presumption of majority status,we find that the General Counsel has failed tosustain his burden of proof and therefore that thecomplaint should be dismissed.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the complaint herein be, and it herebyis dismissed in its entirety.3The Trial Examinermade no specific finding as to the 8(a)(3) allega-tions of the complaint However,infinding thattheUnion had notestablisheditsmajoritystatus,it followsthat the Respondent was under nocontractual obligation topay to the Union health,welfare, and pensionmoneys. Its individual contracts obliged Respondent only to see that mem-bers who declared themselvesby checkoffauthorization have paymentswithheld It had no obligation as to employeeswho werenot members ofthe Union and therefore did not violate the contract in thatregard Nor dowe find that such conduct on Respondent's part amountedto discriminato-ry treatment of nonunion employees While the Respondentconceded thatithad paid health,welfare,and pensionmoneys to the Union on behalf ofthose employees who executed dues deduction authorizations, the recordestablishes that such payments were madein accordance with the parties'understanding that they be deductedfrom theearnings ofthe drivers, andwere not contributions madeby theRespondent from its ownfunds.Wefind,therefore,on the record as a whole,that the Respondentdid not vio-late Section 8(a)(3) of the Act, as amendedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner: This case wastried at Cincinnati, Ohio, on November 16 through19 on a complaint dated July 21, issued pursuant toa charge filed March 22, all in 1967. The chargewas made by the individual named in the captionhereof in behalf of numerous locals of the Interna-tionalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America. The com-plaint alleges that the Respondent Employer, en-gaged in hauling steel, has collective-bargainingcontractswith the various Teamsters locals in-volved herein; that Respondent has discriminatedagainst itsemployees who are not members of thelocals, by failing to pay in their behalf moneys dueunder the contracts to the health, welfare, and pen-sion funds; that Respondent failed to furnish unionrepresentatives with certain information relating tosaid delinquent payments, necessary to process ef-fectively grievances of employees in connectiontherewith; that Respondent unilaterally modifiedthe terms and conditions of the existing collective-bargaining agreements; and that Respondent byreason of the foregoing violated Sections 8(a)(1),(3), and (5) and 8(d) of the Act. The complaintalso allegesthat the appropriate unit consists of allof Respondent's employees excepting office cleri-cals and statutory exclusions. In a pretrial con-ference, however, it was announced that the Charg-in$ Party, contrary to the General Counsel, enter-tained the view that the appropriate unit was a mul-tiemployer unit consisting of many employers, steelhaulers, by virtue of their membership in the Na-tional Steel Carriers' Association, Inc. Amendmentsto the complaint added allegations that certain ofRespondent's employees went on strike on or aboutJanuary 16, 1967, and that the strike was caused byunfair labor practices of Respondent and was pro-longed by reason of the same unfair labor practices,those alleged in the complaint.Respondent's answer sets up several defenses.Respondent admits that it is engaged in "commerce"and in operations "affecting commerce" as de-fined in the Labor-Management Relations Actand istherefore within the jurisdiction of the Na-tional Labor Relations Board, and that the localunions involved are and have been labor organiza-tions at all times material herein; but it defends onthe 'rounds that there is no employer-employeerelationship between Respondent and the driversalleged to be covered by the collective-bargainingagreements; and it alleges that even if the driverswere "employees" within the meaning of the Act,and not independent contractors as Respondentcontends,none of the locals ever represented amajority and that therefore there could not be anylawfulcollective-bargainingagreementmadebetween Respondent and any of the local unions.Respondent also denies that it engaged in any dis-crimination whatever within themeaningof the Actagainst any employee; it admits that it has refusedand does refuse to bargain collectively with theUnion but denies that the refusal constitutes aviolation of any provision of the Act and that there ACE-DORAN HAULING & RIGGING CO.isany duty on Respondent to bargain. Withoutacknowledging in the answer that Respondent hadexecuted papers purporting to be lawful collective-bargaining agreements with various ones of the lo-cals involved,Robert J.Doran, president ofRespondent,freely admitted on the witness standthat he had signed such documents,some of whichare in evidence.His testimony,however,in con-formitywithRespondent'sanswer,characterizesthese signed documents as invalid or void for all thereasons set up as Respondent'sdefenses to thecomplaint,and tends to justify the signing on thegrounds that the execution was a necessary ex-pedient to the continuation of undisturbed businessoperations.On the basis of the complete record of evidence,the demeanor of the witnesses, and due considera-tion of the briefs filed by all the parties, I havedetermined that the General Counsel has notestablished any violation of the Act on the part ofRespondent, and therefore recommend that thecomplaint be dismissed on the basis of the follow-ing:FINDINGS OFFACT AND CONCLUSIONS OF LAWI.THE EMPLOYER AND THE LABOR ORGANIZATIONJURISDICTIONIfind and conclude that the allegations of thecomplaint, as to the nature and extent of the busi-ness carried on by Ace-Doran Hauling & RiggingCo. are true and conclude therefrom that it is an"employer" engaged in commerce within the mean-ing of the Act. Respondent admits this fact, but de-niesthat there is any employer-employee relation-ship between it and any of the workers involved inthis action, alleging that they are all independentcontractors.Ialso find and conclude that the local unions in-volved herein are labor organizations within themeaning ofthe Act,and that this matter is there-fore within the jurisdiction of the National LaborRelations Board.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The Statusof theDrivers, and the Unit QuestionsBecause of the determination hereinafter madethat none of the local unions involved hereinrepresented a majority of Respondent's drivers, it isnot necessary to resolve the question raised by thepleadin1s,whether the drivers are actually "em-ployees ' within the meaningof the Act, or inde-pendent contractors,and I make no such resolu-tion.For the same reason it is not necessary tomake a determination as to the appropriate, or anappropriate,unit of Respondent's drivers,assumingthat they are "employees,"or to resolve an ap-647parent conflict between the General Counsel andthe Charging Party as to the unit. While certainparts of the record, and suggestions in the briefs,imply that the unit is multiemployer, there is no al-legation inthe complaint to this effect, or anydirect evidence adduced to support the contention.As an observation only it is noted that the evidencetends to reveal a pattern of units based on Respon-dent's separate terminal operations, coinciding witheach of the local's geographic jurisdiction, a patternhardly in conformity with the allegation of the com-plaint that the appropriate unit included all ofRespondent's drivers (varying in number roughlyfrom 200 to 400). The significant fact is that thereis nomajority in any unit.B.The Majority, and the 10(b) Questions1.The majority and questionOral and documentary evidence establishes, and Ifind, that Respondent signed papers purporting tobe collective-bargaining agreements with one ormore of the Teamsters locals involved herein fortwo contract periods, or more, one of the two fromFebruary 1, 1961, to January 31, 1964; and thesecond from February 1, 1964, to March 31, 1967.All of these "contracts" appear to be between oneor another of the locals involved herein andRespondent, and are entitled either "Central StatesArea Over-the-Road Motor Freight Agreement" or"National Master Freight Agreement and NationalIron and Steel and Special Commodity Supplemen-talAgreement," some supplemented by an "OhioRider."All"contracts" appear to have beensomewhat carelessly executed in that seldom is thename of the contracting party inserted at thebeginning of the "contract" in the special placeprovided therefor; the parties signatory are oftendesignated by inaccurate abbreviations as to precisenames andaddresses; and sometimes signatures arealmost illegibly written.Inevitablythe impression gained from theevidence is that the execution of the "contracts,"administered in behalf of employers in the office oftheNational Steel Carriers' Association, Inc. (ofwhich Respondent had been a member),is a massoperation, the contracts sometimes being signedand delivered to the Association's employer-mem-bersmonths after agreement is reached. Thismannerof handling the making and execution ofcontracts plus the wide geographic area in whichRespondent operated (its authority covers 10 Cen-tral States) and the great number of Teamsters lo-cals having jurisdictionin smallsegments of suchwider geographic area of Respondent's authority,appear to be responsible for the quite evident factthat Doran, president of Respondent, had no realawareness,or accurate record, of the number ofcontracts Respondent had signed with the variouslocals involved. 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDIalso find and conclude that occasionally overthe period of years covered by the "contracts" cer-tain employee grievancesagainstRespondent, inwhich the employee was represented by the ap-propriate local, were participated in by Respondentbefore the Joint Steel Committee under the Ironand Steel Addendum,pursuantto the purportedagreements.The jointcommittee consists of em-ployer and union representatives,and is constitutedto consider and resolve grievances filed by em-ployees against the employermembers (and insome cases nonmembers) of the National Steel Car-riers' Association, Inc.There is nothing in the record to refute thetestimony of Doran that at no time did any of thelocals involved herein, or any other union, everrepresent a majority of the driversengaged inRespondent's enterprise. I credit his testimony andtherefore find and conclude that none of the locals,signatory to the "contracts" executed by Respon-dent, represented a majority of the drivershaulingfor Respondent at the time the "contracts" weresigned, or at any other time; and that the "con-tracts" were in fact "sweetheart contracts," that isagreements executed to serve the convenience ofthe Union and the "Employer" without any regardfor the question of majority representation of the"employees" by the Union, or for the "employees"Section 7 rights.The record also amply reveals, and I find andconclude, that during all the years the purportedcontracts were effective between Respondent andthe local unions involved, the unions representedonly a small minority of the Respondents drivers,and that the drivers who were members of any ofthe locals were required to give and did give cardsto the Respondent authorizing Respondent tocheck off union dues. Thus the number of checkoffauthorizations, as I find and conclude from theevidence, coincides with the number of drivershauling for Respondent who were members of theTeamsters locals.2.The 10(b) questionAlthough the Charging Party and the GeneralCounsel did not admit that the "contracts" in-volved herein were made at times when the Uniondid not represent a majority of the people in the al-leged unit, General Counsel's Exhibit 8, admittedby stipulation, contains figures which, when con-sidered with other undisputed evidence, irrefutablyestablish that in the entire period encompassing theyears covered by the purported contracts, theUnion represented only small minorities of thedrivers. Illustrative of the ratio of union members tototal drivers are these figures: in July 1960, of 294drivers, 12 belonged to the Union; in March 1961,of 249 drivers, 12 belonged to the Union; in Sep-tember 1962, of 426 drivers, 38 belonged to theUnion; in December 1963, of 351 drivers, 21 be-longed to the Union; in March 1964, of 334 drivers,43 belonged to the Union; in June 1965, of 357drivers, 17 belonged to the Union; in October1966, of 358 drivers, 40 belonged to the Union. Inthis exhibit the number of union members is in-dicated in the column entitled "Total Drivers WhoAuthorized Check-off of Union Dues."As previously found, the evidence reveals thatthe union members hauling for Respondent signedauthorization cards for checkoff of dues, and thetotal number of union members coincides with thetotalnumber of those drivers who signed thecheckoff authorizations.Thisdetermination isbased on colloquy of counsel with the Trial Ex-aminer and testimony of Doran, not refuted. Whilethe Charging Party and counsel for the GeneralCounsel object to the relevancy of all the figures inGeneral Counsel's Exhibit 8 that antedate the10(b) period, which is September 22, 1966, toMarch 22, 1967 (the date the charge was filed inthe case), they have stipulated to the accuracy ofthese figures. Thus, in' the light of proof that the"contracts" involved were signed when the Unionrepresented at most, in any given month of thelatestcontract period of February 1, 1964, toMarch 31, 1967, about 17 percent of the drivers,the General Counsel's case depends on the applica-bility of Section 10(b) of the Act to the defense ofan unfair labor practice rather than to the filing of acomplaint.For the reasons hereafter appearing I find andconclude that Section 10(b) has no applicationagainsta defense, and that the Respondent has theright to go back of the 10(b) period to show thatthe "contracts" on which the General Counsel'scasemustbe grounded are a nullity.The pertinent part of the language of Section10(b) of the National Labor Relations Act, onwhich this case actually hinges, applies only tocomplaints and not to defenses. The briefs of theGeneral Counsel and the Charging Party contain nodiscussion of this clear, simple, and ordinary lan-guage or the usual meaning of the words usedthere. In pertinent part it readsProvided...no complaint shall issue basedupon any unfair labor practice occurring morethan six months prior to the filing of the chargewith the Board and the service of a copythereof upon the person against whom suchcharge is made....Clearly this language makes no proscription andsets up no limitation except as to theissuance of acomplaint based upon an unfair labor practice occur-ring more than 6 months prior to the filing of thecharge.The Charging Party is the loudest toproclaim, and rightly so, that the unfair labor prac-tice alleged in this case occurred, if at all, duringthe 6 months preceding the filing of the charge.The statute has no application whatever, by its ownterms, to the Respondent's right to go back as far asitpleases infinding evidence to be adduced in its ACE-DORAN HAULING & RIGGING CO.649defense of the charge of the current unfair laborpractice.Both counsel for the General Counsel and theCharging Party rely almost exclusively onLocalLodge No.1424, Machinists (Bryan ManufacturingCo.), 362 U.S. 411, 80 S.Ct 822 (1960). InasmuchasBryanholds only that no unfair labor practicecan be found against a respondent if an essentialelement thereof is proof of an event antedating the10(b) limitation, it is not at odds with the instantruling that permits a respondent to offer proof ofevents occurring before the 10(b) period in his ef-fort to defend against the charge that he committedan unfair labor practice. Other cases cited by theGeneral Counsel and the Charging Party are inap-posite or dovetail with the theory ofBryanandoffer no more substantial foundation for a findingof a violation.No Board or court decision is cited by any of theparties on the precise point involved in this case,and nothing has been found excepting the opinionof Mr. Justice Whittaker, inBryan(inwhich Mr.Justice Frankfurter concurred) hereafter discussed.Resort is therefore had to other areas of the law tofind authority for the proposition that a statute oflimitations may be used only as a shield and not asa sword.It is a misconception that a statute limiting a rightof actiona fortiorilimits the defenses to the action.The general rule to the contrary is stated thus in 34Am Jur 57, 63:The purpose of statutes of limitation is to baractions but not to suppress or deny matters ofdefense, whether legal or equitable; and it is ageneral rule that such statutes are not applica-ble to defenses, but apply only where affirma-tiverma-tive relief is sought.The case ofStone Trustees v.White,301 U.S.532, involved a suit against the United Statesbrought by testamentary trustees to recover a taxthey had paid on the income of a trust estate. Thetax should have been paid by the beneficiary underthe trust. The Collector of Internal Revenue had in-terposed the defense, sustained by the Court below,that inasmuch as the tax erroneously paid by thepetitioners was less than that due from the benefici-ary and the excess of any recovery would be for thebenefit of the beneficiary, the Government couldproperly set off in the action the tax due f^um thebeneficiary. To this defense of the Collector, thepetitioners relied on certain provisions of theRevenue Act of 1928 that limited the right of theGovernment to collect taxes after the statutorylimitation had run. To this effort on the part of thepetitioners to invoke a statutory limitation on aright of action, against a defense to an action thatcould be maintained, the Court said:But the demand made upon the trustees wasnot barred by limitation and it would be an un-reasonable construction of the statute,notcalled for by its words,to hold that it is in-tended to deprive the Government of defensesbased on special equities establishing its rightto withhold a refund from the demanding tax-payer. 301 U.S. 539 [Emphasis supplied.]Iread nothing inBryanthat rejects, either in-directly or directly, application of the general rule,stated above, to Section 10(b). The sum of thethree opinions inBryan,on the contrary, indicatesclearly that 10(b) does not run against defenses tocharges of unfair labor practices but only againstcomplaints alleging the violations. It may be thatthe only judicial expression of record, bearingdirectly on this question (the precise question in-volved in the instant case) is the following state-ment of Mr. Justice Whittaker, in his dissentingopinion, concurred in by Mr. Justice Frankfurter, inBryan:That issue would call for a defense, and theburden of producing the defense would neces-sarily fall on the employer and the union. Sure-ly it will not be said that anything in § 10(b),or elsewhere in the law, makes incompetent allevidence that might be adduced by the em-ployer and the union to meet their burden andjustify their action.This statement of the dissenting Justices is not thefocal point of their differences with the majority;that is to say, the Court's result cannot be con-strued to indicate a different view as to 10(b) withrespect to defenses.If Section 10(b), which by its words clearly ap-plies only to the right of action, and not to defensesof such action, should be construed to apply ac-tually to defenses, the result would be to permit aunion deliberately entering into an unlawful collec-tive-bargainingagreementwithanemployer,equally in violation, to gain a very substantial, andreally unconscionable, advantage through its ownwrongdoing. Not only this, but such a strained con-struction of the statute would lend the processes ofthe National Labor Relations Board to an organiza-tional device that in and of itself is totally destruc-tive of Section 7 employee rights, the right to berepresented only by a union of the employees'choice, and not to join a union except voluntarily orpursuant to a lawful union-security clause con-tained in a valid collective-bargaining agreement.Not only this, but an additional burden of tremen-dous weight would be laid on the trucking industrythat is already uniquely susceptible to a "sign-the-contract-or-else" organizing technique. Elements ofsuch methods, effectively implemented by congeni-al and effecient union officials having fine rapportwith employers, are reflected in these significant,creditedstatementsappearinginDoran'stestimony: (1) (by an official of one of the localsinvolved herein). "Hell, you've got 90, 95 driversup there, and we have only got 20 or 25 people oncheckoff";and (2) (respecting an official ofanother local) ". . . that it was my responsibility toget these guys in the Union, get them signed up. He 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDflatly said in this meeting, in front of the wholegroup,that he wasn'tgoing to chase our G- d-drivers all over the country to fet them signed up.And that's exactly what he said. fThe purported collective-bargaining agreementsinvolved in this case all contain union-securityclauses requiring all employees to join or remainmembers of the locals involved following the statu-tory grace periods.Nothing is made of such union-security clauses either in the pleadings or in theevidence presented by the General Counsel.Ratherthe action is predicated on that other section of thecontract requiring payments into the health, wel-fare, and pension funds by the Employer for and onbehalf of nonunion members as well as union mem-bers.Thus the onerous practice in this situationwhich forces employees to join a minority union isan obscure circumstance in the litigation,and themore palatable provision of the contract requiringthe payments for the benefit of nonunion members,is highlighted.Any objective reading of the record in this casereveals that there was no serious difficulty betweenthis Respondent Employer and the local unions in-volved for most of the years of the relationshipestablished by the spurious contracts.The localsseemed content to accept union dues and benefitpayments from only those drivers who joined theUnion under such pressures as may have been ap-plied.The alleged discrimination that became thesubject of the charge of unfair labor practices, thatissubjectfailure to pay into the benefitfunds, for nonunion"employees,"quite clearly ap-pears to have become a concern of the Union, onlyafter Respondent took steps leading to terminationof the whole relationship.Itwould be unfortunate to say the least if thereshould be found lurking in the decision of the CourtinBryanlanguage susceptible of a construction thatwould apply Section 10(b) to this Respondent'sdefense, and thus prevent the liberation of workersfrom the kind of unhealthy alliance that exists herebetween the Company and the Union.The Charging Party argues in his brief that therecord does not establish a lack of majority. Thisposition presupposes relevancy of the majority is-sue.Assuming,arguendo,that the record does notestablish a lack of majority,itcan surely be saidthat neither does it establish a majority.Either stateof the record is fatal to the General Counsel's case.There being no union representing the drivers (as-sumingarguendo,any appropriate unit and that thedrivers are"employeesappropriateisno contract, noobligation for Respondent to bargain with anyunion,and no discrimination within the meaning ofthe Act.The written motion filed in writing by the Charg-ingParty to correct the record in numerousspecified ways, to which no opposition has beenfiled, isgranted and the record is hereby correctedin each instance and in the manner set out in saidmotion.Because of the view I have taken of this case,certain subsidiary issues,inaddition to thosehereinbeforespecificallymentioned,arenotreached.For the reasons hereinbefore set forth, I recom-mend that the complaint be dismissed.